Citation Nr: 1711073	
Decision Date: 04/06/17    Archive Date: 04/19/17

DOCKET NO.  10-31 855	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Whether vacatur of a January 3, 2017 decision of the Board of Veterans' Appeals (Board) that denied entitlement to service connection for obstructive sleep apnea and hypertension  is warranted.


REPRESENTATION

Appellant represented by:	The American Legion


INTRODUCTION

The Veteran had active service in the Navy from July 1982 to December 1998.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

In a July 2012 decision, the Board denied the issue of the timeliness of the Veteran's substantive appeal.  The Veteran appealed to the United States Court of Appeals for Veterans Claims (Court).  In January 2014, the Court vacated the July 2012 Board decision denying the timeliness of the Veteran's substantive appeal and remanded the claim to the Board for action consistent with the Court's decision.  In August 2014, the Board waived the timeliness of the Veteran's substantive appeal and remanded the Veteran's claims for further development.  In May 2016, the Board again remanded the Veteran's claims for further development.  In a January 3, 2017 decision, the Board denied service connection for obstructive sleep apnea and hypertension.  The Veteran was notified of the decision by letter dated January 3, 2017. 

In January 2017, the Veteran and his representative filed a Motion to Vacate the portion of the January 3, 2017 Board decision that denied service connection for obstructive sleep apnea and hypertension.  


ORDER TO VACATE

The Board of Veterans' Appeals (Board) may vacate an appellate decision at any time upon request of the appellant or his or her representative, or on the Board's own motion, when an appellant has been denied due process of law or when benefits were allowed based on false or fraudulent evidence.  38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. § 20.904 (2016).    

In a January 3, 2017 decision, the Board denied entitlement to service connection for obstructive sleep apnea and hypertension.  The Veteran was notified of the decision by letter dated January 3, 2017.  

In January 2017, the Veteran and his representative filed a Motion to Vacate the portion of the January 3, 2017 Board decision that denied service connection for obstructive sleep apnea and hypertension on the basis that the Veteran's request for a hearing before the Board in Washington, D.C. made in the September 2009 substantive appeal is still pending for the issues of service connection for obstructive sleep apnea and hypertension.  

Review of the record shows that the Veteran made a request for a hearing before the Board in Washington, D.C. in the September 2009 substantive appeal.  A hearing was held before the Board in March 2011 but this Board hearing only addressed the issue of timeliness of the substantive appeal and the service connection issues were not addressed at the hearing.  

The Board decision in August 2014 found the September 2009 substantive appeal to be timely filed.  By not affording the Veteran a hearing before the Board on the service connection issues, the Board essentially deprived the Veteran of due process, which is a basis for vacatur of a Board decision as provided in 38 C.F.R. § 20.904 (a).  Accordingly, the portion of the January 3, 2017 Board decision that denied entitlement to service connection for obstructive sleep apnea and hypertension must be vacated.  

Accordingly, the portion of the January 3, 2017 Board decision addressing the issues of entitlement to service connection for obstructive sleep apnea and hypertension is vacated.




	                        ____________________________________________
	C. L. Krasinski
	Acting Veterans Law Judge, Board of Veterans' Appeals




